In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-0006V
                                         UNPUBLISHED


    ELAINE VASILOPOULOS,                                       Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: February 14, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision Based on Proffer;
                                                               Tetanus-Diphtheria-Acellular
                        Respondent.                            Pertussis (Tdap); Shoulder Injury
                                                               Related to Vaccine Administration
                                                               (“SIRVA”).

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.

                                DECISION AWARDING DAMAGES1

      On January 3, 2020, Elaine Vasilopoulos filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine administered on August 22, 2018. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On June 15, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for a Table shoulder injury related to vaccine administration (“SIRVA”). On
February 14, 2022, Respondent filed a proffer on an award of compensation (“Proffer”).
In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $79,145.75 (representing $75,000.00 for pain and suffering and
$4,145.75 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                             )
ELAINE VASILOPOULOS,                         )
                                             )
               Petitioner,                   )       No. 20-6V
                                             )       Chief Special Master Corcoran
       v.                                    )       ECF
                                             )
SECRETARY OF HEALTH AND                      )
HUMAN SERVICES,                              )
                                             )
               Respondent.                   )
                                             )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 3, 2020, Elaine Vasilopoulos (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of a

tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine she received on August 22, 2018.

Petition at 1. On June 7, 2021, the Secretary of Health and Human Services (“respondent”) filed

a Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of

the Act for a SIRVA Table injury. ECF No. 27. On June 15, 2021, the Chief Special Master

issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 29.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $75,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $4,145.75. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $79,145.75, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Elaine Vasilopoulos:                  $79,145.75

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 2
                           TRACI R. PATTON
                           Assistant Director
                           Torts Branch, Civil Division

                           /s/ Catherine E. Stolar
                           CATHERINE E. STOLAR
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel.: (202) 353-3299
                           Fax: (202) 616-4310
                           Email: catherine.stolar@usdoj.gov


DATED: February 14, 2022




                              3